Case 16-12891-amc        Doc 61     Filed 06/20/19 Entered 06/20/19 14:08:53              Desc Main
                                    Document     Page 1 of 1


                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  In re: Warren Twain Price, Jr. and Ikiea D.         CHAPTER 13
  Price,
         Debtors.                                     BANKRUPTCY CASE NUMBER
                                                      16-12891/AMC
  Nationstar Mortgage LLC,
        Movant,
  v.
  Warren Twain Price, Jr. and Ikiea D. Price,
        Debtors,

  William C. Miller, Trustee,
        Additional Respondent.
                              CERTIFICATION OF DEFAULT

        Kevin S. Frankel, Esquire, Attorney for Movant, certifies that Debtors have defaulted

 upon the terms of this Court's Stipulation and Order dated October 7, 2016. It is further certified

 that the attached notice, marked as Exhibit "A," was served upon the Debtors and Debtors'

 Attorney on June 4, 2019. The Debtors have failed to cure the default as set forth in the Notice.

 The Debtors have failed to make the following payments:

 Regular payments of $863.77 from April 1, 2019 through June 1, 2019                  $2,591.31;
 Attorney Fees associated with this default                                             $250.00
 Less Debtor’s Suspense                                                                $(737.99)
 TOTAL DEFAULT                                                                        $2,103.32

        Accordingly, pursuant to the Stipulation and Order, Movant respectfully requests this

 Court to enter the attached Order granting Movant relief from the automatic stay.

                                                      Respectfully submitted,



 Dated: June 20, 2019                                 BY:/s/ Kevin S. Frankel
                                                      Kevin S. Frankel, Esquire
                                                      Shapiro & DeNardo, LLC
                                                      3600 Horizon Drive, Suite 150
                                                      King of Prussia, PA 19406
                                                      (610) 278-6800/ fax (847) 954-4809
 S&D File #:16-053055                                 PA BAR ID #318323
                                                      kfrankel@logs.com
                                                      pabk@logs.com
